*527Concurring and Dissenting Opinion by
Hoffman, J.:
I concur in the Majority’s holding that the court’s finding that appellant Hartman was delinquent was > erroneous because it was based on inadmissible hearsay evidence. I cannot join, however, the affirmance of the juvenile court’s finding that appellant Gillen was delinquent.
The juvenile court stated that “[t]he Court was convinced by the totality of the evidence of the appellant’s culpability beyond a reasonable doubt of criminal mischief and as to Hartman, this alone formed the basis for the adjudication of delinquency. As to Gillen it was only one of several bases for the adjudication of delinquency as to him.”
The “several bases” included: one, theft of movable property; two, a separate charge of criminal mischief; three, possession of a pipe containing a small residue of marijuana. The petition charging appellant Gillen with theft of movable property was discharged; thus, it could not be part of the foundation to uphold the juvenile court’s finding of delinquency. The criminal mischief charge was based on $70.00 worth of damage done during appellant’s detention in the police station. Seventy dollars, however, is insufficient to confer jurisdiction upon the juvenile court: the Grimes Code,1 18 Pa. C.S. §8804 (b), makes criminal mischief a summary offense if the damage caused is less than $500.00; the Juvenile Act,2 11 P.S. §50-102(2), excludes summary offenses from those criminal offenses which can support a finding of delinquency.
Thus, the only basis other than the damage to the two automobiles that could sustain the finding of delin*528quency is the charge of possession of marijuana. First, I have serious doubts as to whether such an infinitesimal amount of marijuana ought to be sufficient to sustain a conviction or finding of delinquency. See Commonwealth v. Dasch, 218 Pa. Superior Ct. 43, 269 A. 2d 359 (1970); Commonwealth v. Walker, 226 Pa. Superior Ct. 149, 155, 313 A. 2d 351 (1973). (Dissenting opinion by Spaeth, J.). I am hardpressed to hold that such quantities are within the ambit of the legislative prohibition. Cf., Comment, Possession and Control of Drugs in Pennsylvania; What is it? 10 Duquesne L.Rev. 476 (1972). Second, I believe that a finding of criminal liability (and a fortiori, delinquency) is in fact impermissible under our new Crimes Code, supra, 18 Pa. C.S. §312, defining “De Minimis infractions.” I agree with the following interpretation of §312: “In effect, the court is requested to do what juries often do, when there is a very minor offense, and the jury feels that because of the pettiness of what took place, the defendant should not be convicted.” Jarvis, Pennsylvania Crimes Code and Criminal Law, p. 18 (1974). See also, Commonwealth v. Riggins, 232 Pa. Superior Ct. 32, 36, 332 A. 2d 521, 523 (1974). (dissenting opinion by Hoffman, J.) for a discussion of the inequity that has arisen statewide in the treatment of the possession of small amounts of marijuana. Third, an adult convicted of the crime of possession of less than 30- grams of marijuana is subject to a maximum term of only 30 days. 35 P.S. §780-113 (g)3 While limiting the term of possible imprisonment, the legislature labelled the offense a misdemeanor. Id. I am concerned about granting juvenile courts jurisdiction where the legislature by the term of permissible punishment has impliedly determined an act to be a minor offense, despite the specific denomination of *529the offense as a misdemeanor.4 Finally, the Majority allows the appellant to be found delinquent even after the primary grounds on which that finding was made by the juvenile court have been found impermissible. Cf., Commonwealth v. Lockhart, 223 Pa. Superior Ct. 60, 296 A. 2d 883 (1972). Simply stated, it is obvious that the juvenile court considered the episode of criminal mischief, which we have just held improperly proven before the juvenile court, as the primary basis for its finding of delinquency. The juvenile court stated explicitly that the criminal mischief was “one of several bases for the adjudication of delinquency.” It seems patently obvious that we ought to order a rehearing to allow the juvenile court to determine whether such a finding was in order based solely on the charge of possession of a pipe with an infinitesimal amount of marijuana in its bowl.
Cercone, J., joins in this opinion.

.. Act of Dec. 6, 1972, P.L. 1482, No. 334, effective date six months from date of enactment.


. Act of Dec. 6,1972, P.L. 1464, No. 333, §2 et seq.


. Act of April 14, 1972, P.L. 233, No. 64, §13, imd. effective, as amended 1972, Oct. 26, P.L. 1048, No. 263, §1, imd. effective.


. Under the sentencing provision of the Crimes Code, supra, §106, a third degree misdemeanor is punishable by one years’ imprisonment while a summary offense carries a possible maximum of ninety days. See also, Crimes Code, supra, §106 (e) : “An offense hereafter defined by any statute other than this title shall be classified as provided in this section.” The Controlled Substances Act, supra, 'was promulgated prior to the Crimes Code. Were the Act promulgated today, §106 (e) would define that offense as a summary offense.